Citation Nr: 0215493	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-03 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for dysthymia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1997 to April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO granted service connection for dysthymia and awarded a 
30 percent evaluation to this disorder, effective from April 
2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected dysthymia is manifested by 
complaints of anxiety, nervousness, depression, insomnia, 
ill-humor and anger, social isolation, and an inability to 
maintain employment, with objective evaluation findings of 
conversation which is not very communicative or elaborate in 
answers; a rather angry facial expression; poor insight; a 
rather depressed mood; a lack of effort to obtain employment; 
and the need for only very occasional outpatient treatment.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
30 percent for the service-connected dysthymia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9433 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the March 2001 statement 
of the case as well as the supplemental statements of the 
case subsequently issued in September 2001 and April 2002 
informed the veteran of the particular evidence needed to 
substantiate his rating claim.  The April 2002 supplemental 
statement of the case also notified the veteran of the 
provisions of the recently enacted VCAA.  Moreover, in a 
September 2001 letter, the RO informed the veteran of the 
specific type of information and evidence that he should 
provide to VA.  In a document received at the RO in November 
2001, the veteran cited recent psychiatric treatment at the 
VA Medical Center in San Juan, Puerto Rico.  In January 2002, 
the RO requested from this medical facility all of the 
veteran's outpatient treatment records from January 2001 to 
the present.  All such available records were forwarded to 
the RO.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service treatment 
records adequately identified by the veteran.  Also, during 
the current appeal, the veteran underwent two pertinent VA 
examinations.  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations and 
will proceed to address the veteran's rating claim based upon 
a complete and thorough review of the pertinent evidence 
associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, in March 1998, the 
veteran reported experiencing stress while he was adjusting 
to military life.  He denied having suicidal ideations.  The 
examiner noted that the veteran was smiling and joking.  A 
recommendation was made to have the veteran see the Chaplain 
or attend stress management classes.  

A mental status evaluation completed in January 2000 
demonstrated normal behavior, a somewhat depressed mood or 
affect, clear thinking process, no thoughts of suicide, 
normal memory, fair concentration, and a normal energy level.  
Diagnoses of a major depressive disorder and an occupational 
problem were made.  

At the separation examination which was conducted in February 
2000, the veteran reported having spent 8 days as an 
inpatient for treatment for suicidal thoughts.  In addition, 
he reported having a past, or current, history which included 
frequent trouble sleeping as well as depression or excessive 
worry.  This evaluation included a diagnosis of a major 
depressive disorder.  

At a post-service VA mental disorders examination conducted 
in July 2000, the veteran explained that, during service in 
approximately October 1999, he had started feeling depressed 
and experiencing a loss of desire to complete his work 
assignments.  He stated that he had then begun to have 
thoughts of suicide and had requested to see the Chaplain, 
who referred him to the mental health facilities where he was 
admitted for eight days of observation.  The veteran also 
reported that he has remained unemployed since his discharge 
from active military duty and has not done anything in terms 
of looking for a job or applying for study benefits.  

At the time of the examination, the veteran complained of 
feelings of depression and noted that he loses sleep at night 
thinking about what he is going to do.  Additionally, the 
veteran explained that, at times, he just feels like going 
away and disappearing but that he has not had any actual 
suicidal plan.  

A mental status evaluation demonstrated that the veteran was 
adequately dressed and groomed; alert; aware of the 
interview; in contact with reality; not delusional; not 
hallucinating; not homicidal; and oriented in person, place, 
and time and that he had relevant, coherent, and logical 
answers; a somewhat constricted affect; a mildly depressed 
mood; adequate memory and intellectual functioning; fair 
judgment; and poor insight.  Although the veteran answered 
when questioned, the examiner noted that the veteran was not 
spontaneous.  

The examiner diagnosed dysthymia and a single episode of 
major depression (by history and record).  In addition, the 
examiner assigned a global assessment of functioning (GAF) 
score of 60.  The examiner also concluded that the veteran 
was mentally competent to handle VA funds.  

Based on this evidence, the RO, by the August 2000 rating 
action, granted service connection for dysthymia.  In 
addition, the RO awarded a 30 percent evaluation to this 
disability, effective from April 2000.  

In July 2001, the RO received VA outpatient treatment records 
dated May 2000 to July 2001.  A VA outpatient treatment 
record dated in May 2000 indicates that diagnoses of 
dysthymia, sexual dysfunction, and nicotine dependence were 
made and that medication had been prescribed.  Another VA 
medical report dated on the same day included the veteran's 
complaints of depression, nervousness, and insomnia.  The 
veteran also reported that he was unemployed.  Diagnostic 
impressions of a major depressive disorder by history as well 
as nicotine dependence were given.  

In December 2000, the veteran sought treatment for a 
re-evaluation of his medication.  He complained of insomnia, 
a lack of sexual appetite, anxiety, and loneliness.  A mental 
status evaluation demonstrated that the veteran was alert, 
coherent, and relevant and that he had normal speech, an 
appropriate affect and mood, and no suicidal or homicidal 
ideations.  Diagnostic impressions of dysthymia by history, 
sexual dysfunction, and nicotine dependence were given.  

Approximately one-and-a-half months later in January 2001, 
the veteran was scheduled for an appointment in the Mental 
Hygiene Clinic.  However, he canceled the appointment by 
telephone.  

At a mental status evaluation completed in February 2001, the 
veteran complained of feelings of depression and reported 
having a previous psychiatric illness which included 
nervousness and suicidal thoughts.  On evaluation, the 
veteran was found to be cooperating and to have an anxious 
and appropriate affect, speech which was not slurred, no 
perceptual disorders, a coherent thought process, clear 
sensorium, poor judgment, and superficial insight.  The 
following diagnostic impressions were given:  dysthymia 
(Axis I), nicotine dependence (Axis II), and sexual 
dysfunction (Axis III).  

In March 2002, the veteran underwent another VA mental 
disorders examination by the same examiner who conducted the 
previous VA evaluation in July 2000.  According to the report 
of the March 2002 examination, the examiner noted that the 
veteran "has practically no attendance . . . [at] his 
appointments, including those at [the] Mental Hygiene 
Clinic" and that he has, in fact, attended only one or two 
appointments with his psychiatrist at the Mental Hygiene 
Clinic.  In addition, the examiner noted, after interviewing 
the veteran, that he "really has not made any great efforts 
to work or study since his discharge."  The veteran reported 
that his claim for Social Security disability benefits was 
denied because "it is understood that he has some capability 
of working."  

The veteran complained of being ill-humored and angry most of 
the time.  He stated that he is essentially inactive and 
isolated at home.  

A mental status evaluation demonstrated that the veteran, who 
was well-oriented in person, place, and time, was casually 
but adequately dressed and groomed, alert, aware of the 
interview, in full contact with reality, not very 
communicative, and not elaborate in his answers, and that he 
had a rather angry facial expression, an adequate affect, a 
rather depressed mood, adequate memory and intellectual 
functioning, maintained judgment, and poor insight.  The 
examiner noted that the veteran basically answered only when 
questioned.  

The examiner diagnosed dysthymia (Axis I) and a personality 
disorder with borderline and avoidant characteristics 
(Axis II).  The examiner found the veteran to be mentally 
competent to handle VA funds and assigned a GAF score of 55.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  Because the veteran has appealed from an 
initial award, consideration will be given to whether a 
compensable rating was warranted for any period of time 
during the pendency of his claim.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected dysthymia is evaluated 
under Diagnostic Code 9433.  According to the appropriate 
regulation, evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events) is necessary for the assignment of a 30 percent 
disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 
9433 (2001).  

The next higher rating of 50 percent requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned with evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  In particular, a GAF score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Throughout the current appeal, the veteran has complained 
that his service-connected dysthymia is more severe than the 
current 30 percent evaluation indicates.  In particular, he 
cites feelings of anxiety, nervousness, and depression; 
social isolation; and an inability to maintain employment.  
He asserts that such symptomatology warrants a disability 
rating greater than 30 percent for his service-connected 
dysthymia.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected dysthymia 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

The Board acknowledges that the examiner who conducted the 
most recent VA mental disorders examination in March 2002 
assigned a GAF score of 55, which is indicative of moderate 
impairment, including moderate symptoms such as a flat 
affect, circumstantial speech, and occasional panic attacks 
and moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See, Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  Further, the recent mental status 
evaluations, including the March 2002 examination, noted the 
veteran's complaints of anxiety, nervousness, depression, 
insomnia, ill-humor and anger, social isolation, and an 
inability to maintain employment and also provided evidence 
of conversation which was not very communicative or elaborate 
in answers, a rather angry facial expression, poor insight, 
and a rather depressed mood.  

Significantly, however, the recent mental status evaluations 
of record also provide evidence of orientation to person, 
place, and time; casual but adequate dress and grooming; 
alertness; awareness of the interview; full contact with 
reality (no delusions or hallucinations); no suicidal or 
homicidal ideations; an adequate affect; adequate memory and 
intellectual functioning; and maintained judgment.  In 
addition, the examiner who conducted both VA mental disorders 
examinations in July 2000 and March 2002 noted, in the report 
of the most recent evaluation, the veteran's lack of effort 
to obtain employment as well as his very sporadic attendance 
at outpatient treatment sessions.  

These relatively negative findings on recent mental status 
evaluations as well as the scarcity of pertinent outpatient 
or inpatient treatment records clearly indicate that a 
disability rating greater than 30 percent for the veteran's 
service-connected dysthymia cannot be awarded.  See, 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2001) (which 
stipulates that a 50 percent evaluation requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 30 percent 
for the service-connected dysthymia is not warranted.  The 
preponderance of the evidence is against the claim for an 
increased rating for this service-connected disability.  In 
addition, the Board concludes, for the reasons set out above, 
that a disability rating greater than 30 percent for the 
service-connected dysthymia is not warranted at any time 
during the current appeal.  See Fenderson, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case issued in the present case in 
March 2001 as well as the supplemental statements of the case 
subsequently furnished in September 2001 and April 2002, the 
RO provided, but did not discuss, the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the schedular evaluation in this case is not 
inadequate.  In particular, a schedular rating greater than 
the currently assigned evaluation of 30 percent is provided 
for the veteran's service-connected dysthymia under 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2001), but the medical 
evidence supporting such a higher rating is not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for his service-connected dysthymia.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected dysthymia.  This disability is 
appropriately rated under the schedular criteria.  


ORDER

A rating greater than 30 percent for dysthymia is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

